Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
The following Office action is in response to communications received February 14, 2021. Claim 1 has been canceled. Therefore, claim 3 remains pending and is addressed below.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 112 second, 35 USC § 112 sixth paragraph and 35 USC § 103, rejections set forth in the previous office action dated August 20, 2020.



Allowable Subject Matter
Claim 3 is allowed. 
The following is an examiner’s statement of reasons for allowance: The primary reasons for the allowance of claim 3 is the inclusion of the limitation in the claims, which is not found in the prior art references, in which  performing XML-based reverse format parser on the electronic medical record synchronously downloaded from the service server by the mobile terminal to obtain the medical record description file with the urls tag; and acquiring the absolute path of the medical record resource file according to the urls tag by the mobile terminal and downloading asynchronously the corresponding medical record resource file from the cloud server according to the absolute path, thereby displaying the medical record information; selecting the desired electronic medical record and sending a medical record push request from the mobile terminal to the service server; converting the received medical record push request by the service server into a push record and sends the push record to the push server; sequentially generating a medical record push queue by the push server according to the push record and sending push information to a target mobile terminal based on a Message Queuing Telemetry . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780.  The examiner can normally be reached on M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/E.B.W/Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626